DETAILED ACTION
This action is response to application number 16/848,962, amendment and remarks, dated on 05/20/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10645617 in view of Bartfai-Walcott et al. (US 2019/0104437 A1).

Regarding claims 1, 8, 15, Patent No. 10645617 claim 10 discloses a method, comprising: 
receiving, by a master device (master access point) and from an agent device (extender access point), parametric data related to network resource usage regarding one or more end-user devices (parametric data; claim 10) communicatively coupled to the agent device (claim 9), 
the master device and the agent device being communicatively coupled via an in- premises network (claim 9), and 
transmitting, by the master device via an external network, the parametric data to a management platform (claim 9); 
receiving, by the master device, from the management platform, and based on a comparison of the parametric data and corresponding performance thresholds within the SLA profiles, one or more commands associated with controlling one or more of (claim 9): 
the agent device (claim 9), or 
the one or more end-user devices (claim 9); and 
performing, by the master device and based on the one or more commands, an action to optimize performance of the in-premises network based on the SLA profiles (claim 9). 
Bartfai-Walcott in the same field of endeavor, smart home system (Fig. 3; Fig. 4; Fig. 5; ¶43) discloses the agent device (hubs; Fig. 2, els. 212, 216, 220, 224; Fig. 3; Fig. 4; Fig. 5; wireless controllers; ¶76) and the one or more end-user devices (IoT devices and sensors; Fig. 3; Fig. 4; Fig. 5; One class of IoT devices (IoT functional entities) and sensors supported by embodiments disclosed herein includes wireless sensors to detect physical phenomena, like light, heat, temperature, barometric pressure, pH level, altitude, location, radioactivity, carbon monoxide, carbon dioxide, and methane, to name but a few examples. FIG. 3 illustrates exemplary IoT physical phenomena sensors: water heater temperature sensor 312, bedroom smoke detector 322, and bedroom carbon monoxide detector 324. The disclosed connectivity service level orchestrator and arbitrator 304 in some embodiments collects wireless sensor data over a local area network (LAN) and transmits the wireless sensor data to the cloud 332, which includes the Internet or other wide area network (WAN). It should be understood that embodiments disclosed herein are not to limit the scope of the invention to any particular set of IoT functional entities; ¶74) being respectively associated with service level agreement (SLA) profiles (IoT devices associated SLA; In some embodiments, the IoT devices and sensors in IoT community 550 have various different SLA requirements, data requirements, and use different protocols and technologies. In some embodiments, each of the IoT devices and sensors (IoT functional entities) in IoT community 550 subscribes to a different SLA, which specifies bandwidth and latency requirements. In some embodiments, each of the IoT devices and sensors (IoT functional entities) in IoT community 550 uses a different communication protocol, for example one of the protocols illustrated and described with respect to FIG. 6. In some embodiments, each of the IoT devices and sensors (IoT functional entities) in IoT community 550 has a different data requirement; some devices, for example, need to transfer data in real time, while other devices may need to transfer mission critical data; ¶81; At 818, the adaptive connectivity manager is to borrow some bandwidth from at least one peer device. In some embodiments, the adaptive connectivity manager assigns a ranking to each of the IoT devices, and IoT devices with higher rankings are given higher priority. In some embodiments, the adaptive connectivity manager attempts to meet the SLA bandwidth requirements of IoT devices with higher rankings, even if so doing sacrifices the SLA bandwidth requirements of lower-ranked IoT devices. In some embodiments, rather than to assign a specific ranking, each IoT devices is grouped into one of a plurality of tiers of service, and IoT devices in higher-ranked tiers are afforded higher shares of bandwidth than IoT devices in lower-ranked tiers; ¶98) and receiving by the master device (master device; connectivity service level orchestrator and arbitrator; Fig. 2, el. 202; Fig. 3, el. 304; Fig. 4, el. 416; Fig. 5, el. 568) based on a comparison of the parametric data and corresponding performance thresholds within the SLA profiles, one or more commands (Another class of IoT devices (IoT functional entities) supported by embodiments disclosed herein includes wireless controllers to receive commands from the cloud via connectivity service level orchestrator and arbitrator 304, and optionally to provide acknowledgement and/or status to the cloud via connectivity service level orchestrator and arbitrator 304. FIG. 3 illustrates wireless controllers 306 to unlock a front door, 308 to operate a garage door opener, 310 to remotely ignite a car, 314 to control a coffee maker, 316 to control a dishwasher, 318 to control a thermostat, 320 to control a lamp, and 326 and 328 to control a washer and dryer. In some embodiments, the controlled IoT device (wireless device) provides status and/or acknowledgment to connectivity service level orchestrator and arbitrator 304. In some embodiments, wirelessly controlled thermostat 318 communicates with connectivity service level orchestrator and arbitrator 304 to provide a current temperature as status and to provide acknowledgment upon receipt of a command. It should be understood that embodiments disclosed herein are not to limit the scope of the invention to any particular set of IoT devices (IoT functional entities); ¶76; to determine whether the encountered latency complies with the latency criteria; ¶91; ¶93) and performing by the master device an action to optimize performance of the in-premises network based on the SLA profiles (optimize performance of the in-premises network based on the SLA profiles; In some embodiments, connectivity service level orchestrator and arbitrator 568 dynamically connects the various IoT devices and sensors in IoT community 550 to the cloud 570 according to various different communication protocols, and arbitrates among the IoT devices and sensors to attempt to meet the various SLA bandwidth and latency requirements; ¶82; In some embodiments, connectivity service level orchestrator and arbitrator 568, in order to meet the bandwidth and latency requirements of a particular IoT device SLA, dynamically switches to a different radio or network technology. For example, in some embodiments, virtual reality headset 566 subscribes to a SLA specifying mission-critical real-time bandwidth and latency requirements, in order to avoid a lag in the visible motion that may tend to cause motion sickness. In some embodiments, connectivity service level orchestrator and arbitrator 568 can employ one or more strategies, as further described with respect to FIG. 8, in order to meet the SLA requirements of the virtual reality headset 566; ¶83; At 818, the adaptive connectivity manager is to borrow some bandwidth from at least one peer device. In some embodiments, the adaptive connectivity manager assigns a ranking to each of the IoT devices, and IoT devices with higher rankings are given higher priority. In some embodiments, the adaptive connectivity manager attempts to meet the SLA bandwidth requirements of IoT devices with higher rankings, even if so doing sacrifices the SLA bandwidth requirements of lower-ranked IoT devices. In some embodiments, rather than to assign a specific ranking, each IoT devices is grouped into one of a plurality of tiers of service, and IoT devices in higher-ranked tiers are afforded higher shares of bandwidth than IoT devices in lower-ranked tiers; ¶98; At 820, the adaptive connectivity manager is to throttle at least one peer device. In some embodiments, for example, the adaptive connectivity manager throttles an IoT device in a lower-ranked tier to accommodate the SLA bandwidth requirements of a higher-ranked IoT device. In some embodiments, an IoT device broadcasts an SOS signal to indicate a need for more bandwidth or lower latency, to which the adaptive connectivity manager responds. In some embodiments, the adaptive connectivity manager asserts a DEAD_STOP signal to an IoT device or sensor, likely a lower-ranked one, to throttle or reduce the bandwidth utilized by that device or sensor; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide an agent device and one or more end-user devices being respectively associated with service level agreement (SLA) profiles and receiving by the master device based on a comparison of the parametric data and corresponding performance thresholds within the SLA profiles, one or more commands and performing by the master device an action to optimize performance of the in-premises network based on the SLA profiles as taught by Bartfai-Walcott to modify U.S. Patent No. 10645617 claim 10’s method in order to establish the optimal choice of connectivity across in-premises network to satisfy SLA requirements of various end-user devices (IoT functional entities) in the end-user device (IoT) community (¶49).

Regarding claims 2, 9, 16,  U.S. Patent No. 10645617 claim 10 in view of  Bartfai-Walcott discloses wherein the action is a first action; and wherein the method further comprises: analyzing the parametric data locally; and performing, based on a result of analyzing the parametric data, a second action to control one or more of: the agent device, or the one or more end-user devices (claim 10; Bartfai-Walcott; dynamically checking bandwidth and latency requirements of the IoT devices in comparison to the IoT device SLA and controlling IoT devices and network hubs and adjusting dynamically connections to the various IoT devices and network hubs to meet the requirements; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Regarding claims 3, 10, 17, U.S. Patent No. 10645617 claim 10 and claim 4 in view of Bartfai-Walcott discloses wherein the action includes one or more of: steering an end-user device, of the one or more end-user devices, to a different channel band of the agent device, steering the end-user device to a channel band of another agent device, or performing load balancing (claim 4; Bartfai-Walcott; ¶82; In some embodiments, connectivity service level orchestrator and arbitrator 568, in order to meet the bandwidth and latency requirements of a particular IoT device SLA, dynamically switches to a different radio or network technology. For example, in some embodiments, virtual reality headset 566 subscribes to a SLA specifying mission-critical real-time bandwidth and latency requirements, in order to avoid a lag in the visible motion that may tend to cause motion sickness. In some embodiments, connectivity service level orchestrator and arbitrator 568 can employ one or more strategies, as further described with respect to FIG. 8, in order to meet the SLA requirements of the virtual reality headset 566; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Regarding claims 4, 11,  U.S. Patent No. 10645617 claim 10 and claim 8 in view of Bartfai-Walcott discloses providing an update to the management platform based on performing the action (claim 8; Bartfai-Walcott; transmitting status and updating the cloud management platform; Another class of IoT devices (IoT functional entities) supported by embodiments disclosed herein includes wireless controllers to receive commands from the cloud via connectivity service level orchestrator and arbitrator 304, and optionally to provide acknowledgement and/or status to the cloud via connectivity service level orchestrator and arbitrator 304; ¶76;  ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Regarding claims 5, 12, 18, U.S. Patent No. 10645617 claim 10 in view of Bartfai-Walcott discloses determining whether connectivity exists between the master device and the management platform; and either: 
processing the parametric data related to network resource usage locally based on determining that the connectivity does not exist; or transmitting the parametric data related to network resource usage to the management platform based on determining that the connectivity exists (claim 10; Bartfai-Walcott; transmitting status and updating the cloud management platform; Another class of IoT devices (IoT functional entities) supported by embodiments disclosed herein includes wireless controllers to receive commands from the cloud via connectivity service level orchestrator and arbitrator 304, and optionally to provide acknowledgement and/or status to the cloud via connectivity service level orchestrator and arbitrator 304; ¶76; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Regarding claims 6, 13, 19, U.S. Patent No. 10645617 claim 10 in view of Bartfai-Walcott discloses wherein the parametric data is first parametric data; and wherein the method includes: receiving second parametric data related to network resource usage associated with the agent device; determining, based on the second parametric data, whether one or more thresholds are satisfied; performing, based on the determining that the one or more thresholds are not satisfied, one or more operations including one or more of: determining whether channel interference exists, determining whether the agent device has reached an associated airtime capacity, or determining whether load balancing is needed; implementing, based on the one or more operations, adjustments; and providing, based on implementing the adjustments, an update to the management platform (claim 10; Bartfai-Walcott; providing based on the adjustments the status update to the cloud management platform; Another class of IoT devices (IoT functional entities) supported by embodiments disclosed herein includes wireless controllers to receive commands from the cloud via connectivity service level orchestrator and arbitrator 304, and optionally to provide acknowledgement and/or status to the cloud via connectivity service level orchestrator and arbitrator 304; ¶76; adjustments; ¶82; determining that the one or more thresholds are not satisfied and performing adjustments; In some embodiments, connectivity service level orchestrator and arbitrator 568, in order to meet the bandwidth and latency requirements of a particular IoT device SLA, dynamically switches to a different radio or network technology. For example, in some embodiments, virtual reality headset 566 subscribes to a SLA specifying mission-critical real-time bandwidth and latency requirements, in order to avoid a lag in the visible motion that may tend to cause motion sickness. In some embodiments, connectivity service level orchestrator and arbitrator 568 can employ one or more strategies, as further described with respect to FIG. 8, in order to meet the SLA requirements of the virtual reality headset 566; ¶83; load balancing ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Regarding claims 7, 14, 20, U.S. Patent No. 10645617 claim 10 and claim 13 and claim 4 in view of Bartfai-Walcott discloses determining, based on the parametric data, whether one or more thresholds associated with the one or more end-user devices are satisfied; calculating, based on determining that the one or more thresholds are not satisfied, one or more scores associated with the one or more end-user devices (claim 13); determining, based on the one or more scores, whether to steer the one or more end-user devices to another agent device; implementing, based on determining whether to steer the one or more end-user devices to the other agent device (claim 4), one or more adjustments; and providing, based on implementing the one or more adjustments, an update to the management platform (Bartfai-Walcott; determining that the one or more thresholds are not satisfied and performing adjustments; In some embodiments, connectivity service level orchestrator and arbitrator 568, in order to meet the bandwidth and latency requirements of a particular IoT device SLA, dynamically switches to a different radio or network technology. For example, in some embodiments, virtual reality headset 566 subscribes to a SLA specifying mission-critical real-time bandwidth and latency requirements, in order to avoid a lag in the visible motion that may tend to cause motion sickness. In some embodiments, connectivity service level orchestrator and arbitrator 568 can employ one or more strategies, as further described with respect to FIG. 8, in order to meet the SLA requirements of the virtual reality headset 566; ¶83; calculating one or more scores associated with the one or more end-user devices (calculate the ranking of the IoT devices) and steering IoT devices to different radio or network technology (to another agent device; Bluetooth , BLE, NFC, IEEE 802, Zigbee, …; Fig. 6); ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18  rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen et al. (US 2017/0026157 A1) in view of Barmettler et al. (US 2017/0303138 A1) and Bartfai-Walcott et al. (US 2019/0104437 A1).

Claim 1, Bugenhagen discloses a method, comprising: 
receiving, by a master device (network interface device; NID; Fig. 5, el. 520; ¶44) (receiving user request by a NID; At optional block 410, method 400 might comprise associating, with the NID, each of the one or more first user devices (prior to sending the at least one VNF to each of the one or more first user devices at block 430 below). In some instances, associating each of the one or more first user devices might comprise receiving, with the NID and from the at least one third user device of the plurality of user devices, a user request to associate each of the one or more first user devices with the NID (optional block 412) and associating, with the NID, each of the one or more first user devices, based at least in part on the user request to associate each of the one or more first user devices with the NID (optional block 414); ¶75) and from an agent device (VIM or hub; Fig. 5, el. 540, el. 525), information regarding one or more end-user devices (end-user devices; Fig. 1, el. 115a-115n, 120a-120n,160a-160na, 165-165n, Fig. 5, els. 545) communicatively coupled to the agent device (Fig. 1 and Fig. 5 shows user devices communicatively coupled to the hub and VIM and communicating with NID; According to some embodiments, the one or more user devices 215 might include, without limitation, a printer or a scanner, a TV or monitor, a set-top box (“STB”) or other media sources/media playback devices, a Bluetooth™ headset or speaker or other Bluetooth™ device, a car or other vehicle, a toaster or other kitchen appliance, a heart monitor or other medical device (or medical diagnostic device), and/or other devices, which might include, but are not limited to, a desktop computer, a laptop computer, a tablet computer, a smart phone, a mobile phone, a personal digital assistant, a data storage device, a network access point (“NAP”), an image capture device, an image projection device, a video capture device, a video projection device, a watch, a clock, a gaming console, a thermostat, a telephone system, a media recording device, a media playback device, a lighting system, a sensing device, a door locking system, a customer premises security control system, a window locking system, a window covering system, or a sprinkler system, and/or the like; ¶63),
the master device and the agent device being communicatively coupled via an in-premises network (abstract; ¶36; Fig. 5 shows NID and hub/VIM being communicatively coupled via an in-premises network; In another aspect, a system might comprise a network interface device (“NID”) serving as a demarcation point between a local area network (“LAN”) at a customer premises and a service provider network, and might also comprise a virtual infrastructure manager (“VIM”) that is communicatively coupled to the NID; ¶44; With reference to FIG. 5A, the app might display an icon/graphic of a local area network (“LAN”) 515, which is shown in FIG. 5 as an area surrounded by a long-dash line. The app might further display icons of a NID 520, which serves as a demarcation point between the LAN and external networks, a VIM 525 in communication with the NID 520, a service provider network 530, the Internet 535, and a gateway device 540, or the like. The NID 520 or the gateway device 540 might be embodied as a single device, or as separate devices, and one or both might include, without limitation, a NID, an ONT, a RG, a BG, a vG, a router, a modem, a hub, a NAP, and/or the like. The NID 520 and/or the gateway device 540 might communicate with one or more user devices via wired connection and/or wireless connection; ¶83); and
transmitting, by the master device (network interface device; NID; Fig. 5, el. 520; ¶44) via an external network (via an external network; With reference to FIG. 5A, the app might display an icon/graphic of a local area network (“LAN”) 515, which is shown in FIG. 5 as an area surrounded by a long-dash line. The app might further display icons of a NID 520, which serves as a demarcation point between the LAN and external networks, a VIM 525 in communication with the NID 520, a service provider network 530, the Internet 535, and a gateway device 540, or the like.; ¶83), the information to a management platform (tablet computer comprising a device housing 505 and display 505a as shown in Fig. 5; ¶82) (user through app running on the tablet computer commanding and controlling the NIDs that are located in different location of the customer premises via the external network and controlling the functionality of the user devices as shown in Fig. 1, els. 105, 185a-185n and NID communicating through provider network and internet to the user devices such as els. 160a-160n, 165a-165n; In another aspect, a system might comprise a network interface device (“NID”) serving as a demarcation point between a local area network (“LAN”) at a customer premises and a service provider network, and might also comprise a virtual infrastructure manager (“VIM”) that is communicatively coupled to the NID; ¶44; bridging the NIDs; In some embodiments, method 400 might further comprise sending, with the NID, one or more VNFs to at least one network device in the service provider network that is accessible via one of LAN-to-network service chaining or network-to-LAN service chaining, each of the one or more VNFs comprising a device identifier and a LAN device interconnection VNF (optional block 434). Service chaining is described in detail in the '208, '280, and '309 applications (which are already incorporated herein by reference in their entirety). At optional block 436, method 400 might comprise bridging the NID with one or more second NIDs (e.g., one of NIDs 180a-180n of FIG. 1) that are communicatively coupled to the service provider network; ¶78);
receiving, by the master device (network interface device; NID; Fig. 5, el. 520; ¶44) and from the management platform (tablet computer comprising a device housing 505 and display 505a as shown in Fig. 5; ¶82) and based on the information, one or more commands associated with controlling the agent device (VIM or hub; Fig. 5, el. 540, el. 525) or the one or more end-user devices (end-user devices; Fig. 1, el. 115a-115n, 120a-120n,160a-160na, 165-165n, Fig. 5, els. 545) (NID at the customer premise receiving controlling command from tablet computer of the user to control user devices located in each of the customer premises as shown in Figs. 1, 5; The app might also display control icons or buttons 560, including buttons (typically, soft buttons or the like) for adding/registering new user devices, new hardware/network resources, new third party servers, new networks, etc.; for removing/de-registering user devices, hardware/network resources, third party servers, networks, etc.; for editing mapping, access, and/or communications options for particular or selected user devices, hardware/network resources, third party servers, networks, and/or the like; for accessing menu options; for undoing changes; for searching for particular user devices, hardware/network resources, third party servers, networks, etc.; and/or the like; ¶84); and 
performing, by the master device, an action based on the one or more commands (NID at the customer premise receiving controlling command from tablet computer of the user to control user devices located in each of the customer premises as shown in Figs. 1, 5; The app might also display control icons or buttons 560, including buttons (typically, soft buttons or the like) for adding/registering new user devices, new hardware/network resources, new third party servers, new networks, etc.; for removing/de-registering user devices, hardware/network resources, third party servers, networks, etc.; for editing mapping, access, and/or communications options for particular or selected user devices, hardware/network resources, third party servers, networks, and/or the like; for accessing menu options; for undoing changes; for searching for particular user devices, hardware/network resources, third party servers, networks, etc.; and/or the like; ¶84).
Bugenhagen does not explicitly disclose “transmitting by the master device via an external network the information to a management platform”.
However, Bugenhagen disclose the master device (network interface device; NID; Fig. 5, el. 520; ¶44) connected and communicate through an external network and service provider network to other customer networks at different locations through bridging the NIDs as disclosed in ¶78 (In some embodiments, method 400 might further comprise sending, with the NID, one or more VNFs to at least one network device in the service provider network that is accessible via one of LAN-to-network service chaining or network-to-LAN service chaining, each of the one or more VNFs comprising a device identifier and a LAN device interconnection VNF (optional block 434). Service chaining is described in detail in the '208, '280, and '309 applications (which are already incorporated herein by reference in their entirety). At optional block 436, method 400 might comprise bridging the NID with one or more second NIDs (e.g., one of NIDs 180a-180n of FIG. 1) that are communicatively coupled to the service provider network. Method 400, at optional block 438, might comprise mapping, with the VIM, each of the one or more first user devices with each of the one or more second user devices, with each resource node of a plurality of resource nodes in communication with the NID, with each of one or more fifth user devices associated with at least one second customer premises that is separate from the customer premises, and with each resource node of a plurality of second resource nodes in communication with at least one second NID of the one or more second NIDs.).
In other words, the app running on the tablet computer of the user collecting information and status of all customer devices and NIDs (master devices) in various sites as shown in Fig. 1 and controlling command instructions are sent by the user tablet computer (management platform) to the NIDs (master devices) located in location of the customer premises via the external network/service provider to control the functionality of each user device as shown in Fig. 1.
Bugenhagen does not explicitly disclose a master device receiving parametric data related to network resource usage, transmitting the parametric data to a management platform, and the master device receiving based on the parametric data, one or more commands associated with controlling one or more of the agent devices, the one or more end-user devices and performing and action.
Barmettler in the same field of endeavor, determining and optimizing performance of wireless networks (¶2), discloses a master device (master device/master controller ; Fig. 2, el. 28) receiving parametric data related to network resource usage, transmitting the parametric data to a management platform (management platform/user interface device; Fig. 2, el. 29), and the master device (the master device/master controller; Fig. 2, el. 28) receiving based on the parametric data, one or more commands associated with controlling one or more of the agent devices (the agent devices/wireless instrument and access points; Fig. 1, els. 22A, 22B; Fig. 2, el. 2; ¶29; ¶55), the one or more end-user devices (the one or more end-user devices; Fig. 1, els. 25, 27; ¶29; The wireless devices 25 may be any device that the user wishes to communicatively couple to the network to exchange data thereover, such as a wireless set top box, a wireless laptop or desktop personal computer (PC), an Internet Protocol (IP) Video Security Camera, a wireless light controller, a wireless motion detector, wireless doorbells, other home automation device, wireless telephones, wireless enabled media devices, wireless home appliances, and so on. The existing devices 27 may be any device which exists within or near the area 24 and which broadcasts a wireless signal that is near or within and/or that may otherwise interfere with the wireless spectrum in which the access points 22A, 22B and wireless devices 25 are operating. The existing devices 27 may be, for example, microwaves, baby monitors, wireless enabled home appliances, wireless laptops, et cetera. While the environment 10 as shown in FIG. 1 is a house having one floor with various rooms, the artisan will understand that the environment 10 is not so limited, and may be any environment in which multiple access points are deployed, such as a two story house, a multi-story office building, et cetera; ¶39) and master device performing an action (master controller (Fig. 2, el. 28); More specifically, according to an example embodiment, the master controller 28 and the wireless instruments 26 may be programmed to emulate the capability and application traffic data patterns of the network in the environment 10. For example, if the wireless device 25 in the family room is a wireless enabled television, the wireless instrument 26 of the test system 20 situated in the family room may be programmed to simulate the television so as to analyze the interaction of the television with the network and other devices, including existing devices 27. Similarly, if the wireless device 25 in a bedroom is a wireless enabled laptop computer, the wireless instrument 26 placed in that bedroom may be configured to simulate the laptop computer. The user interface device 29 may send control commands to the master controller 28 which may in turn send commands to the wireless devices 26. The user interface device 29 may likewise receive information from the master controller 28 to, for example, determine congestion, interference, and/or signal strength in the environment 10, as described in more detail below; ¶51; In some embodiments, each wireless instrument 26 may be individually configured (e.g., via the dedicated user interface 34) to simulate the wireless device 25 is it intended to emulate. In other embodiments, the master controller 28, e.g., the user interface 29 in communication therewith, may be used to configure one or more of the wireless instruments 26 to emulate one or more of the wireless devices 25. In these embodiments, the user interface 29 may be utilized to cause the master controller 28 to send profiles to each of the wireless instruments 26 to indicate the type of wireless device 25 they are to simulate. The profiles of the wireless instruments 26 may be robust. For example, if the wireless device 25 in one bedroom is a laptop that sees heavy network use (e.g., is used to consistently download videos over the network) but the wireless device 25 in the other bedroom is a laptop that uses network resources sparingly (e.g., is used only to check e-mail), the profiles of the respective wireless instruments 26 associated with these two laptops may account for such. When programmed without profiles, the wireless instruments 26 may obtain the minimum required bandwidth, and then use a multiplier of the minimum bandwidth to validate the performance of the networks under both normal and stressed conditions; ¶52-¶53; In operation, the system 20 may, in addition to accounting for the wireless devices 25 via the wireless instruments 26, may also account for the interference, congestion, and other attributes of the signals that are generated by the existing device 27 within the wireless spectrum in which the wireless devices 25 and the access points 22A, 22B operate. The ability of a wireless network to operate reliably while moving vast amounts of data may depend on a variety of factors, including, for example, the strength of the wireless signal, the number of receivers receiving a wireless signal broadcast on a given channel, the number of transmitters on a given channel or overlapping channels, radio interference from devices that broadcast a wireless signal and/or share the same or similar radio frequency spectrum, broadband radio interference, and obstacles that break the line of site propagation of the wireless signal. The network testing and optimization system 20 may account for one or more of these factors when analyzing the workings of the network in the environment 10; ¶55; FIG. 7 is a flowchart of an example process 500 for analyzing an RF environment, e.g., environment 10, to determine congestion, interference and/or signal strength. The process 500 may also apply to many other types of environments, e.g. commercial space, airports, schools, outdoor environments, vehicles, et cetera. The process 500 may identify possible communication problems in the environment 10, suggest potential resolutions to the problems, and set the customer's expectations. As described in more detail below, the process 500 may suggest preferred wireless (e.g., Wi-Fi) channels available for the environment 10, suggest preferred location(s) for the wireless Access Points, and/or provide a quality of experience (QoE) metric to set the customer's expectations; ¶59; ¶72; As discussed above, at operation 522, the user interface device 29 and/or the master controller 28 may determine a preferred AP channel based at least in part on the information collected by the wireless instruments 26. FIG. 8 shows a method 600 for selecting the channel. At operation 602, using scan results from the AP radios, the number of APs in each channel is counted and the channel with the appropriate number of APs is picked. There may be a bias towards picking channels 1, 6, or 11 on the 2.4 GHz band. 5 GHz channels use a different band and there may be a bias towards picking different channels on the 5 GHz band. Depending on what the radio or operating system provides, a packet trace may be performed for a determined amount of time on each channel, e.g., by analyzing the IEEE 802.11k information inside the beacon at operation 64. The longer the dwell time is the more information may gather about the channel. After scanning each channel the packets are analyzed and stats collected. Once all the channels are scanned, the collected stats are processed and scored for each channel. A list of channels may be sorted based at least in part on the scores and the channel with the lowest score is selected; ¶84).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide a master device to receive parametric data related to network resource usage, to transmit the parametric data to a management platform, and the master device to receive based on the parametric data, one or more commands associated with controlling one or more of the agent devices, the one or more end-user devices and performing and action as taught by Barmettler to modify Bugenhagen’s method and system in order to determine and optimize the performance of wireless networks (title; ¶2).
Bugenhagen in view of Barmettler does not explicitly disclose “the agent device and the one or more end-user devices being respectively associated with service level agreement (SLA) profiles” and “receiving by the master device based on a comparison of the parametric data and corresponding performance thresholds within the SLA profiles, one or more commands” and “performing by the master device an action to optimize performance of the in-premises network based on the SLA profiles”.
Bartfai-Walcott in the same field of endeavor, smart home system (Fig. 3; Fig. 4; Fig. 5; ¶43) discloses the agent device (hubs; Fig. 2, els. 212, 216, 220, 224; Fig. 3; Fig. 4; Fig. 5; wireless controllers; ¶76) and the one or more end-user devices (IoT devices and sensors; Fig. 3; Fig. 4; Fig. 5; One class of IoT devices (IoT functional entities) and sensors supported by embodiments disclosed herein includes wireless sensors to detect physical phenomena, like light, heat, temperature, barometric pressure, pH level, altitude, location, radioactivity, carbon monoxide, carbon dioxide, and methane, to name but a few examples. FIG. 3 illustrates exemplary IoT physical phenomena sensors: water heater temperature sensor 312, bedroom smoke detector 322, and bedroom carbon monoxide detector 324. The disclosed connectivity service level orchestrator and arbitrator 304 in some embodiments collects wireless sensor data over a local area network (LAN) and transmits the wireless sensor data to the cloud 332, which includes the Internet or other wide area network (WAN). It should be understood that embodiments disclosed herein are not to limit the scope of the invention to any particular set of IoT functional entities; ¶74) being respectively associated with service level agreement (SLA) profiles (IoT devices associated SLA; In some embodiments, the IoT devices and sensors in IoT community 550 have various different SLA requirements, data requirements, and use different protocols and technologies. In some embodiments, each of the IoT devices and sensors (IoT functional entities) in IoT community 550 subscribes to a different SLA, which specifies bandwidth and latency requirements. In some embodiments, each of the IoT devices and sensors (IoT functional entities) in IoT community 550 uses a different communication protocol, for example one of the protocols illustrated and described with respect to FIG. 6. In some embodiments, each of the IoT devices and sensors (IoT functional entities) in IoT community 550 has a different data requirement; some devices, for example, need to transfer data in real time, while other devices may need to transfer mission critical data; ¶81; At 818, the adaptive connectivity manager is to borrow some bandwidth from at least one peer device. In some embodiments, the adaptive connectivity manager assigns a ranking to each of the IoT devices, and IoT devices with higher rankings are given higher priority. In some embodiments, the adaptive connectivity manager attempts to meet the SLA bandwidth requirements of IoT devices with higher rankings, even if so doing sacrifices the SLA bandwidth requirements of lower-ranked IoT devices. In some embodiments, rather than to assign a specific ranking, each IoT devices is grouped into one of a plurality of tiers of service, and IoT devices in higher-ranked tiers are afforded higher shares of bandwidth than IoT devices in lower-ranked tiers; ¶98) and receiving by the master device (master device; connectivity service level orchestrator and arbitrator; Fig. 2, el. 202; Fig. 3, el. 304; Fig. 4, el. 416; Fig. 5, el. 568) based on a comparison of the parametric data and corresponding performance thresholds within the SLA profiles, one or more commands (Another class of IoT devices (IoT functional entities) supported by embodiments disclosed herein includes wireless controllers to receive commands from the cloud via connectivity service level orchestrator and arbitrator 304, and optionally to provide acknowledgement and/or status to the cloud via connectivity service level orchestrator and arbitrator 304. FIG. 3 illustrates wireless controllers 306 to unlock a front door, 308 to operate a garage door opener, 310 to remotely ignite a car, 314 to control a coffee maker, 316 to control a dishwasher, 318 to control a thermostat, 320 to control a lamp, and 326 and 328 to control a washer and dryer. In some embodiments, the controlled IoT device (wireless device) provides status and/or acknowledgment to connectivity service level orchestrator and arbitrator 304. In some embodiments, wirelessly controlled thermostat 318 communicates with connectivity service level orchestrator and arbitrator 304 to provide a current temperature as status and to provide acknowledgment upon receipt of a command. It should be understood that embodiments disclosed herein are not to limit the scope of the invention to any particular set of IoT devices (IoT functional entities); ¶76; to determine whether the encountered latency complies with the latency criteria; ¶91; ¶93) and performing by the master device an action to optimize performance of the in-premises network based on the SLA profiles (optimize performance of the in-premises network based on the SLA profiles; In some embodiments, connectivity service level orchestrator and arbitrator 568 dynamically connects the various IoT devices and sensors in IoT community 550 to the cloud 570 according to various different communication protocols, and arbitrates among the IoT devices and sensors to attempt to meet the various SLA bandwidth and latency requirements; ¶82; In some embodiments, connectivity service level orchestrator and arbitrator 568, in order to meet the bandwidth and latency requirements of a particular IoT device SLA, dynamically switches to a different radio or network technology. For example, in some embodiments, virtual reality headset 566 subscribes to a SLA specifying mission-critical real-time bandwidth and latency requirements, in order to avoid a lag in the visible motion that may tend to cause motion sickness. In some embodiments, connectivity service level orchestrator and arbitrator 568 can employ one or more strategies, as further described with respect to FIG. 8, in order to meet the SLA requirements of the virtual reality headset 566; ¶83; At 818, the adaptive connectivity manager is to borrow some bandwidth from at least one peer device. In some embodiments, the adaptive connectivity manager assigns a ranking to each of the IoT devices, and IoT devices with higher rankings are given higher priority. In some embodiments, the adaptive connectivity manager attempts to meet the SLA bandwidth requirements of IoT devices with higher rankings, even if so doing sacrifices the SLA bandwidth requirements of lower-ranked IoT devices. In some embodiments, rather than to assign a specific ranking, each IoT devices is grouped into one of a plurality of tiers of service, and IoT devices in higher-ranked tiers are afforded higher shares of bandwidth than IoT devices in lower-ranked tiers; ¶98; At 820, the adaptive connectivity manager is to throttle at least one peer device. In some embodiments, for example, the adaptive connectivity manager throttles an IoT device in a lower-ranked tier to accommodate the SLA bandwidth requirements of a higher-ranked IoT device. In some embodiments, an IoT device broadcasts an SOS signal to indicate a need for more bandwidth or lower latency, to which the adaptive connectivity manager responds. In some embodiments, the adaptive connectivity manager asserts a DEAD_STOP signal to an IoT device or sensor, likely a lower-ranked one, to throttle or reduce the bandwidth utilized by that device or sensor; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to provide an agent device and one or more end-user devices being respectively associated with service level agreement (SLA) profiles and receiving by the master device based on a comparison of the parametric data and corresponding performance thresholds within the SLA profiles, one or more commands and performing by the master device an action to optimize performance of the in-premises network based on the SLA profiles as taught by Bartfai-Walcott to modify Bugenhagen’s method and system in view of Barmettler in order to establish the optimal choice of connectivity across in-premises network to satisfy SLA requirements of various end-user devices (IoT functional entities) in the end-user device (IoT) community (¶49).

Claims 2, 9, 16, Bugenhagen in view of Barmettler and Bartfai-Walcott discloses wherein the action is a first action; and wherein the method further comprises: 
analyzing the parametric data locally (parametric data related to network resource usage; Barmettler; In operation, the system 20 may, in addition to accounting for the wireless devices 25 via the wireless instruments 26, may also account for the interference, congestion, and other attributes of the signals that are generated by the existing device 27 within the wireless spectrum in which the wireless devices 25 and the access points 22A, 22B operate. The ability of a wireless network to operate reliably while moving vast amounts of data may depend on a variety of factors, including, for example, the strength of the wireless signal, the number of receivers receiving a wireless signal broadcast on a given channel, the number of transmitters on a given channel or overlapping channels, radio interference from devices that broadcast a wireless signal and/or share the same or similar radio frequency spectrum, broadband radio interference, and obstacles that break the line of site propagation of the wireless signal. The network testing and optimization system 20 may account for one or more of these factors when analyzing the workings of the network in the environment 10; ¶55); and performing, based on a result of analyzing the parametric data (parametric data related to network resource usage; Barmettler; ¶55), a second action to control one or more of: the agent device or the one or more end-user devices (Bugenhagen; analyzing the information locally to perform action to control user devices and VIM and hub; In a non-limiting embodiment of FIG. 5A, a user might map and establish communications access amongst his or her vehicle 545a, navigation system 545b, vehicle camera 545c, door opener 545g, thermostat 545n, security system 545o, and/or the like. When the user drives toward home, the vehicle 545a and/or the navigation system 545b might determine that the user is heading home, and might autonomously connect, via the Internet 535 and/or service provider network 530 as well as via NID 520 and/or gateway device 540, with thermostat 545n to change the temperature in the home to a more comfortable level (e.g., to turn on the air conditioner on a hot summer day, to turn on the heater on a cold winter day, etc.) [herein referred to as “Coming Home Example”]. When the vehicle 545a gets close to the house (e.g., within view of the home, or close to or on the driveway, etc.), the vehicle 545a and/or navigation system 545b might autonomously connect, via one or more of the Internet 535, the service provider network 530, the NID 520, and/or the gateway device 540, with the security system 545o to turn off the alarm. In some cases, the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) might be used to authenticate the user, and authentication information from the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) might be sent to the security system 545o as part of its determination as to whether or not to turn off the alarm. In some instances, an authentication device in the vehicle might use the authentication information from the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) to determine whether the user is in fact the owner of the home or otherwise authorized to enter the home, and a positive or negative authentication is sent to the security system to turn off or maintain the alarm. Once the user is authenticated, the security system 545o might autonomously communicate with the door opener 545g—including the garage door opener, the front/side/back/patio door locking/unlocking and/or opening/closing system, or the like—to open the garage door to let the vehicle 545a enter the garage, to unlock and/or open a door that the user customarily uses to enter the house (e.g., front, side, back, or patio door, or the like); ¶85; ¶86; ¶87; ¶88; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Claims 4, 11, Bugenhagen in view of Barmettler and Bartfai-Walcott discloses providing an update to the management platform based on performing the action (Bugenhagen; tablet computer to control user devices located in each of the customer premises as shown in Figs. 1, 5 inherently updated by the NID of the customer premise in order to be in synch with event of each of the customer premises devices such as described in exemplary ¶85; In a non-limiting embodiment of FIG. 5A, a user might map and establish communications access amongst his or her vehicle 545a, navigation system 545b, vehicle camera 545c, door opener 545g, thermostat 545n, security system 545o, and/or the like. When the user drives toward home, the vehicle 545a and/or the navigation system 545b might determine that the user is heading home, and might autonomously connect, via the Internet 535 and/or service provider network 530 as well as via NID 520 and/or gateway device 540, with thermostat 545n to change the temperature in the home to a more comfortable level (e.g., to turn on the air conditioner on a hot summer day, to turn on the heater on a cold winter day, etc.) [herein referred to as “Coming Home Example”]. When the vehicle 545a gets close to the house (e.g., within view of the home, or close to or on the driveway, etc.), the vehicle 545a and/or navigation system 545b might autonomously connect, via one or more of the Internet 535, the service provider network 530, the NID 520, and/or the gateway device 540, with the security system 545o to turn off the alarm. In some cases, the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) might be used to authenticate the user, and authentication information from the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) might be sent to the security system 545o as part of its determination as to whether or not to turn off the alarm. In some instances, an authentication device in the vehicle might use the authentication information from the vehicle camera 545c (and/or other biometric identifier in the vehicle 545a) to determine whether the user is in fact the owner of the home or otherwise authorized to enter the home, and a positive or negative authentication is sent to the security system to turn off or maintain the alarm. Once the user is authenticated, the security system 545o might autonomously communicate with the door opener 545g—including the garage door opener, the front/side/back/patio door locking/unlocking and/or opening/closing system, or the like—to open the garage door to let the vehicle 545a enter the garage, to unlock and/or open a door that the user customarily uses to enter the house (e.g., front, side, back, or patio door, or the like); ¶63; ¶64; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Claims 5, 12, 18, Bugenhagen in view of Barmettler and Bartfai-Walcott discloses determining whether connectivity exists between the master device (Bugenhagen; network interface device; NID; Fig. 5, el. 520; ¶44) and the management platform (Bugenhagen; tablet computer comprising a device housing 505 and display 505a as shown in Fig. 5; ¶82) (user monitoring and controlling through NID the user device at the customer premises; Figs. 1 and 5); and 
either: 
processing the metric data (parametric data related to network resource usage; Barmettler; ¶55) locally based on determining that the connectivity does not exist; or 
transmitting the metric data (parametric data related to network resource usage; Barmettler; ¶55) to the management platform based on determining that the connectivity exists (Bugenhagen; user through app running on the tablet computer commanding and controlling the NIDs that are located in different location of the customer premises via the external network and controlling the functionality of the user devices as shown in Fig. 1, els. 105, 185a-185n and NID communicating through provider network and internet to the user devices such as els. 160a-160n, 165a-165n; In another aspect, a system might comprise a network interface device (“NID”) serving as a demarcation point between a local area network (“LAN”) at a customer premises and a service provider network, and might also comprise a virtual infrastructure manager (“VIM”) that is communicatively coupled to the NID; ¶44; bridging the NIDs; In some embodiments, method 400 might further comprise sending, with the NID, one or more VNFs to at least one network device in the service provider network that is accessible via one of LAN-to-network service chaining or network-to-LAN service chaining, each of the one or more VNFs comprising a device identifier and a LAN device interconnection VNF (optional block 434). Service chaining is described in detail in the '208, '280, and '309 applications (which are already incorporated herein by reference in their entirety). At optional block 436, method 400 might comprise bridging the NID with one or more second NIDs (e.g., one of NIDs 180a-180n of FIG. 1) that are communicatively coupled to the service provider network; ¶78; Barmettler; s discussed above, at operation 522, the user interface device 29 and/or the master controller 28 may determine a preferred AP channel based at least in part on the information collected by the wireless instruments 26. FIG. 8 shows a method 600 for selecting the channel. At operation 602, using scan results from the AP radios, the number of APs in each channel is counted and the channel with the appropriate number of APs is picked. There may be a bias towards picking channels 1, 6, or 11 on the 2.4 GHz band. 5 GHz channels use a different band and there may be a bias towards picking different channels on the 5 GHz band. Depending on what the radio or operating system provides, a packet trace may be performed for a determined amount of time on each channel, e.g., by analyzing the IEEE 802.11k information inside the beacon at operation 64. The longer the dwell time is the more information may gather about the channel. After scanning each channel the packets are analyzed and stats collected. Once all the channels are scanned, the collected stats are processed and scored for each channel. A list of channels may be sorted based at least in part on the scores and the channel with the lowest score is selected; ¶84; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).

Claim 8, limitation of claim 8 analyzed with respect to claim 1, the further limitation of claim 8 disclosed by Bugenhagen, a master device (network interface device; NID; Fig. 5, el. 520; ¶44) comprising one or more memories (working memory, storage device; Fig. 6, els. 635, 625) and one or more processors (Fig. 6, el. 610) communicatively coupled to the one or more memories (Fig. 6; ¶105; As mentioned above, in one aspect, some embodiments may employ a computer or hardware system (such as the computer or hardware system 600) to perform methods in accordance with various embodiments of the invention. According to a set of embodiments, some or all of the procedures of such methods are performed by the computer or hardware system 600 in response to processor 610 executing one or more sequences of one or more instructions (which might be incorporated into the operating system 640 and/or other code, such as an application program 645) contained in the working memory 635. Such instructions may be read into the working memory 635 from another computer readable medium, such as one or more of the storage device(s) 625. Merely by way of example, execution of the sequences of instructions contained in the working memory 635 might cause the processor(s) 610 to perform one or more procedures of the methods described herein; ¶112).

Claim 15, limitation of claim 15 analyzed with respect to claim 1, the further limitation of claim 15 disclosed by Bugenhagen, a non-transitory computer-readable medium storing instructions (working memory, storage device; Fig. 6, els. 635, 625; The terms “machine readable medium” and “computer readable medium,” as used herein, refer to any medium that participates in providing data that causes a machine to operate in a specific fashion. In an embodiment implemented using the computer or hardware system 600, various computer readable media might be involved in providing instructions/code to processor(s) 610 for execution and/or might be used to store and/or carry such instructions/code (e.g., as signals). In many implementations, a computer readable medium is a non-transitory, physical, and/or tangible storage medium. In some embodiments, a computer readable medium may take many forms, including, but not limited to, non-volatile media, volatile media, or the like. Non-volatile media includes, for example, optical and/or magnetic disks, such as the storage device(s) 625. Volatile media includes, without limitation, dynamic memory, such as the working memory 635. In some alternative embodiments, a computer readable medium may take the form of transmission media, which includes, without limitation, coaxial cables, copper wire and fiber optics, including the wires that comprise the bus 605, as well as the various components of the communication subsystem 630 (and/or the media by which the communications subsystem 630 provides communication with other devices). In an alternative set of embodiments, transmission media can also take the form of waves (including without limitation radio, acoustic and/or light waves, such as those generated during radio-wave and infra-red data communications); ¶113), the instructions comprising one or more instructions that, when executed by one or more processors (Fig. 6, el. 610) of a master device (network interface device; NID; Fig. 5, el. 520; ¶44).

Claims 3, 6-7, 10, 13-14, 17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen et al. (US 2017/0026157 A1) in view of Barmettler et al. (US 2017/0303138 A1) and Bartfai-Walcott et al. (US 2019/0104437 A1) and Debnath et al. (US. 2013/0156016 A1).

Claims 3, 10, 17, Bugenhagen in view of Barmettler and Bartfai-Walcott discloses wherein the action includes one or more of: steering an end-user device, of the one or more end-user devices (Barmettler; end-user devices; Fig. 1, els. 25, 27; ¶29; ¶39; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920), to a different channel band of the agent device (Barmettler; agent devices/wireless instrument and access points; Fig. 1, els. 22A, 22B; Fig. 2, el. 2; ¶29; ¶55; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920), steering the end-user device to a channel band of another agent device (Barmettler; agent devices/wireless instrument and access points; Fig. 1, els. 22A, 22B; Fig. 2, el. 2; ¶29; ¶55; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920), or performing load balancing (Barmettler; steering end-user devices (Fig. 1, els. 25, 27) and wireless instruments/access points (Fig. 2, el. 26) to a different channel band or to a channel band of another access point (picking channels and APs to be accessed by end-user devices to meet associated thresholds and criterion in order to optimize performance of the wireless network as shown in Figs. 1 and 5); At operation 520, after the tests are conducted to analyze interference, congestion, and signal issues separately and/or in coordination with the master controller 28, the wireless instruments 26 may transmit their results to the master controller 28 automatically, or a technician may utilize the master controller 28 to collect the information from each wireless instruments 26. As described in more detail in FIG. 8, the user interface device 29 and/or the master controller 28 may determine a preferred AP channel based at least in part on the information collected by the wireless instruments 26 at operation 522. The user interface device 29 and/or the master controller 28 may also determine at operation 524 a preferred location for each access point, e.g., for access points 22A and 22B, as described in more detail herein; ¶72; As discussed above, at operation 522, the user interface device 29 and/or the master controller 28 may determine a preferred AP channel based at least in part on the information collected by the wireless instruments 26. FIG. 8 shows a method 600 for selecting the channel. At operation 602, using scan results from the AP radios, the number of APs in each channel is counted and the channel with the appropriate number of APs is picked. There may be a bias towards picking channels 1, 6, or 11 on the 2.4 GHz band. 5 GHz channels use a different band and there may be a bias towards picking different channels on the 5 GHz band. Depending on what the radio or operating system provides, a packet trace may be performed for a determined amount of time on each channel, e.g., by analyzing the IEEE 802.11k information inside the beacon at operation 64. The longer the dwell time is the more information may gather about the channel. After scanning each channel the packets are analyzed and stats collected. Once all the channels are scanned, the collected stats are processed and scored for each channel. A list of channels may be sorted based at least in part on the scores and the channel with the lowest score is selected; ¶84; The master controller 28 may send task parameters to the wireless instruments 26 associated with the environment 10 at operation 606. The task parameters may include a channel list, regulatory information (FCC requirements, for example), and a time to spend monitoring each channel. The wireless instruments 26 in the system perform a packet capture for each channel while sending broadcast probe requests at operation 608. As packets are received the following stats may be collected for each wireless instruments 26: source address, destination address, AP address (BSSID), AP name (SSID) for beacons and probes, signal strength (RSSI) distribution (min, max, average, median), data rate information (min, max, average, median), dissected information elements in beacons and probes, retry information, total medium occupancy (e.g., time computed based at least in part on packet length and data rate), and bandwidth measurements. The master controller 28 may aggregate the collected data from all devices at operation 610. Then a set of penalties may be applied to each channel based at least in part on the data collected as appropriate at operation 612. The channels with the lowest penalty may be selected by the master controller 28 at operation 614. To verify the channel selection, the channels selected by performing the packet trace may be compared to the channels selected by the scan at operation 616. The method 600 may thus find the preferred channel for the network for the access points 22A and 22B; ¶85; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).
Furthermore, Debnath, in the same field of endeavor, monitoring and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3) discloses wherein the action includes one or more of: steering an end-user device, of the one or more end-user devices, to a different channel band of the agent device, steering the end-user device to a channel band of another agent device, or performing load balancing (¶7; ¶30; ¶34; ¶39; In an embodiment, the primary access point is assigned the responsibility of transmitting a beacon to the set of devices and responding to the set of devices. The secondary access points are also configured to receive the data associated with the alert situation from the pair of wireless stations upon occurrence of an alert situation. The secondary access points are configured to remain in a "listen" mode and transmit frames to the distributed set of devices 502 in the event of the eventuality, such as operational failure or malfunction of the primary access point, During the "listen mode" the secondary access points are configured to only receive communication from, for example the server 546 and are not enabled to transmit data. In the event of the eventuality, the secondary access points are configured to take up the functionalities of the corresponding primary access point of the same BSSID and transmit data associated with the alert situation to the server 546. The secondary access points are also herein referred to as shadow access points as they mirror the functionalities of the corresponding primary access point in an event of failure of operation of the primary access point. The alert data from each device from among the distributed set of devices 502 is transmitted to both the corresponding primary and the shadow access points, as both the corresponding primary access point and the shadow access points have the same BSSID. In an embodiment, the transmission of the data to the primary and the shadow access points by each of the distributed set of device 502 is synchronized based on a time synchronization function (as is further explained herein with reference to FIGS. 7 and 8); ¶50; In an embodiment, the distributed set of devices 502 are configured to periodically wake up (for example, are actuated to communicate with the access points) to receive a beacon from the corresponding primary access point and to transmit alert data at a scheduled interval as prescribed in the beacon. Non-receipt of data from a device for a considerable duration of time may be interpreted as a failure of the device, and the primary or the shadow access point may be accordingly configured to indicate the failure to the server 546. In an embodiment, each device from among the distributed set of devices 502 may also be configured to transmit data associated with battery health to the primary and shadow access points in order to help ease the maintenance work of the distributed set of devices 502; ¶52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to steer the end-user device to a channel band of another agent device as taught by Debnath to modify Bugenhagen’s method in view of Barmettler and Bartfai-Walcott in order to monitor and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3).

Claims 6, 13, 19, Bugenhagen in view of Barmettler and Bartfai-Walcott discloses wherein the parametric data is first parametric data (Barmettler; management platform/user interface device (Fig. 2, el. 29) receiving from the agent devices/wireless instrument and access points (Fig. 1, els. 22A, 22B; Fig. 2, el. 2; ¶29; ¶55) parametric data related to network resource usage; ¶83); and
receiving second parametric data related to network resource usage associated with the agent device (Barmettler; management platform/user interface device (Fig. 2, el. 29) receiving from the agent devices/wireless instrument and access points (Fig. 1, els. 22A, 22B; Fig. 2, el. 2; ¶29; ¶55) parametric data related to network resource usage; In operation, the system 20 may, in addition to accounting for the wireless devices 25 via the wireless instruments 26, may also account for the interference, congestion, and other attributes of the signals that are generated by the existing device 27 within the wireless spectrum in which the wireless devices 25 and the access points 22A, 22B operate. The ability of a wireless network to operate reliably while moving vast amounts of data may depend on a variety of factors, including, for example, the strength of the wireless signal, the number of receivers receiving a wireless signal broadcast on a given channel, the number of transmitters on a given channel or overlapping channels, radio interference from devices that broadcast a wireless signal and/or share the same or similar radio frequency spectrum, broadband radio interference, and obstacles that break the line of site propagation of the wireless signal. The network testing and optimization system 20 may account for one or more of these factors when analyzing the workings of the network in the environment 10; ¶55; receiving the parametric data related to network resource usage by master controller and user interface device to optimize the network performance; One test may include parsing access point channels. The master controller 28 may command the wireless instruments 26 at operation 508 to parse the channel information from the beacon frames transmitted by visible access points and to determine what channel widths are supported by the visible access points. The wireless instruments 26 may execute the test by parsing the AP channel information for different channels at operation 512. The wireless instruments 26 may complete the test and report the results at operation 514. At operation 516, the master controller 28 may obtain the results from the wireless instruments 26, e.g., by receiving the reports sent wireless by the wireless instruments 26 to the master controller 28; ¶64; ¶62; ¶72; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920);
determining, based on the second parametric data, whether one or more thresholds are satisfied (Barmettler; whether one or more thresholds are satisfied; At operation 530, the master controller 28 may determine if the results of the tests conducted by the system 20 are acceptable, such as below or above a defined threshold or within a given range, e.g., above a defined QoE threshold or the like. In some embodiments, the master controller 28 and/or user interface device 29 at operation 530 may, in addition to or in lieu of determining whether the results are below a defined threshold, present the results to the user (e.g., present results that the user deems unacceptable). If the results at operation 530 are unacceptable (e.g., do not meet the requisite criteria such as a QoE threshold), the master controller 28 may determine (and in some embodiments, execute) corrective action. For example, if the testing shows that the results are inadequate, i.e., do not allow the user to use the network in the environment as desired, the master controller 28 may recommend (or the technician may infer) that a repeater and/or an additional AP needs to be added to the network, or, for example, that one or both of the access points 22A, 22B will need to be relocated. After corrective action is taken, the master controller 28 may reinitiate the testing at operation 508 based at least in part on the new configuration. If, on the other hand, the master controller 28 determines at operation 534 that the test results are acceptable, the master controller 28 (or the user interface device 29) may generate a network performance report and save same to its memory 42 for future reference. In some embodiments, the results may be saved on the cloud or in another database, and may be analyzed in the future. Such analytics may yield additional information to further refine and improve the testing processes. The method 500 may then conclude, and may be utilized to test other network environments in the same or similar fashion; ¶83; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920); 
performing, based on the determining that the one or more thresholds are not satisfied, one or more operations including one or more of: 
determining whether channel interference exists (Barmettler; whether channel interference exists; In other embodiments, the system of the invention can be used to plan a pattern of access point channel assignments to minimize inter-access-point interference. For example, in a homogenous, two-dimensional deployment environment, access points can be deployed in hexagonal grid. In such a grid, any three non-overlapping channels are sufficient to cover the deployment environment in such a way that no two adjacent access points share the same channel, providing a “buffer zone” between access points on the same channel equal to the radius of the hexagonal grid. In this way co-channel interference (i.e., interference between two transmitters on the same channel) can be minimized; ¶32; In more detail, the wireless instruments 26 may transmit and receive test wireless signals to and from the master controller 28, in order to analyze the existing radio environment and to determine the integrity of the wireless network and the amount of interference within the wireless spectrum on which the access points 22A, 22B and wireless devices 26 operate. The processor 30 of each of the wireless instruments 26 may also be configured, such as through execution of software and/or by way of hardware configuration, to collect and analyze data relating to the signal strength of a wireless signal, the number of receivers on a channel, the signal strength of each channel that the wireless signal is being transmitted on, transmission of data on an overlapping adjacent channel, radio interference from existing devices 27, and/or the like. The wireless instruments 26 may analyze the existing radio environment to identify wireless spectrum interference and build a graphical ‘heat map’ of the monitored area to indicate a coverage area and communication overlap for the wireless instruments 26 and the existing device 27, as discussed herein; ¶46),
determining whether the agent device has reached an associated airtime capacity (Barmettler; reaching an associated airtime capacity and bandwidth; ¶62; ¶67; data rate information (min, max, average, median), dissected information elements in beacons and probes, retry information, total medium occupancy (e.g., time computed based at least in part on packet length and data rate), and bandwidth measurements. The master controller 28 may aggregate the collected data from all devices at operation 610. Then a set of penalties may be applied to each channel based at least in part on the data collected as appropriate at operation 612. The channels with the lowest penalty may be selected by the master controller 28 at operation 614. To verify the channel selection, the channels selected by performing the packet trace may be compared to the channels selected by the scan at operation 616. The method 600 may thus find the preferred channel for the network for the access points 22A and 22B; ¶85; ¶105; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920), or 
determining whether load balancing is needed (Barmettler; determining and picking the channels and the access points APs to connect to network the end-user devices (load balancing);  At operation 520, after the tests are conducted to analyze interference, congestion, and signal issues separately and/or in coordination with the master controller 28, the wireless instruments 26 may transmit their results to the master controller 28 automatically, or a technician may utilize the master controller 28 to collect the information from each wireless instruments 26. As described in more detail in FIG. 8, the user interface device 29 and/or the master controller 28 may determine a preferred AP channel based at least in part on the information collected by the wireless instruments 26 at operation 522. The user interface device 29 and/or the master controller 28 may also determine at operation 524 a preferred location for each access point, e.g., for access points 22A and 22B, as described in more detail herein; ¶72; As discussed above, at operation 522, the user interface device 29 and/or the master controller 28 may determine a preferred AP channel based at least in part on the information collected by the wireless instruments 26. FIG. 8 shows a method 600 for selecting the channel. At operation 602, using scan results from the AP radios, the number of APs in each channel is counted and the channel with the appropriate number of APs is picked. There may be a bias towards picking channels 1, 6, or 11 on the 2.4 GHz band. 5 GHz channels use a different band and there may be a bias towards picking different channels on the 5 GHz band. Depending on what the radio or operating system provides, a packet trace may be performed for a determined amount of time on each channel, e.g., by analyzing the IEEE 802.11k information inside the beacon at operation 64. The longer the dwell time is the more information may gather about the channel. After scanning each channel the packets are analyzed and stats collected. Once all the channels are scanned, the collected stats are processed and scored for each channel. A list of channels may be sorted based at least in part on the scores and the channel with the lowest score is selected; ¶84; The master controller 28 may send task parameters to the wireless instruments 26 associated with the environment 10 at operation 606. The task parameters may include a channel list, regulatory information (FCC requirements, for example), and a time to spend monitoring each channel. The wireless instruments 26 in the system perform a packet capture for each channel while sending broadcast probe requests at operation 608. As packets are received the following stats may be collected for each wireless instruments 26: source address, destination address, AP address (BSSID), AP name (SSID) for beacons and probes, signal strength (RSSI) distribution (min, max, average, median), data rate information (min, max, average, median), dissected information elements in beacons and probes, retry information, total medium occupancy (e.g., time computed based at least in part on packet length and data rate), and bandwidth measurements. The master controller 28 may aggregate the collected data from all devices at operation 610. Then a set of penalties may be applied to each channel based at least in part on the data collected as appropriate at operation 612. The channels with the lowest penalty may be selected by the master controller 28 at operation 614. To verify the channel selection, the channels selected by performing the packet trace may be compared to the channels selected by the scan at operation 616. The method 600 may thus find the preferred channel for the network for the access points 22A and 22B; ¶85; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920); implementing, based on the one or more operations, adjustments (picking the channels and the access points APs to connect to network;¶72; ¶84; ¶85; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920); and providing, based on implementing the adjustments, an update to the management platform (Barmettler; generating a report of the network performance; ¶83; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).
Furthermore, Debnath, in the same field of endeavor, monitoring and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3) discloses receiving second information associated with the agent device (receiving alarm during an alert situation or failure of primary AP to activate the second/shadow AP; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; ¶36; ¶50; ¶52);
determining, based on the second information, whether one or more thresholds are satisfied performing, based on the determining that the one or more thresholds are not satisfied, (determining bandwidth is not enough so to increase bandwidth; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; ¶36; ¶50; determining amount of time; Non-receipt of data from a device for a considerable duration of time may be interpreted as a failure of the device; ¶52) performing one or more operations including one or more of; 
determining whether channel interference exists, 
determining whether the agent device has reached an associated airtime capacity (determining bandwidth; ¶36; exceeding airtime for data reception; ¶52), or 
determining whether load balancing is needed; implementing, based on the one or more operations, adjustments (adjusting bandwidth; ¶36; replacing primary AP with shadow AP; ¶50; ¶52); and 
providing, based on implementing the adjustments, an update to the management platform (providing update server about the alert situation; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; updating server about failure AP to activate the shadow AP; ¶50; ¶52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to determine based on information whether thresholds are not satisfied to determine the AP has reached airtime capacity to implement adjustments and update the server as taught by Debnath to modify Bugenhagen’s method in view of Barmettler and Bartfai-Walcott in order to monitor and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3).

Claims 7, 14, 20, Bugenhagen in view of Barmettler and Bartfai-Walcott discloses 
determining, based on the parametric data (Barmettler; ¶55), whether one or more thresholds associated with the one or more end-user devices are satisfied (Barmettler; whether one or more thresholds are satisfied; At operation 530, the master controller 28 may determine if the results of the tests conducted by the system 20 are acceptable, such as below or above a defined threshold or within a given range, e.g., above a defined QoE threshold or the like. In some embodiments, the master controller 28 and/or user interface device 29 at operation 530 may, in addition to or in lieu of determining whether the results are below a defined threshold, present the results to the user (e.g., present results that the user deems unacceptable). If the results at operation 530 are unacceptable (e.g., do not meet the requisite criteria such as a QoE threshold), the master controller 28 may determine (and in some embodiments, execute) corrective action. For example, if the testing shows that the results are inadequate, i.e., do not allow the user to use the network in the environment as desired, the master controller 28 may recommend (or the technician may infer) that a repeater and/or an additional AP needs to be added to the network, or, for example, that one or both of the access points 22A, 22B will need to be relocated. After corrective action is taken, the master controller 28 may reinitiate the testing at operation 508 based at least in part on the new configuration. If, on the other hand, the master controller 28 determines at operation 534 that the test results are acceptable, the master controller 28 (or the user interface device 29) may generate a network performance report and save same to its memory 42 for future reference. In some embodiments, the results may be saved on the cloud or in another database, and may be analyzed in the future. Such analytics may yield additional information to further refine and improve the testing processes. The method 500 may then conclude, and may be utilized to test other network environments in the same or similar fashion; ¶83; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920); 
calculating, based on determining that the one or more thresholds are not satisfied, one or more scores associated with the one or more end-user devices (Barmettler; At operation 526, the user interface device 29 and/or the master controller 28, and/or the user interface 26 together with the master controller 28, may also determine a QoE score for each of wireless instruments 26, e.g., to record a quality of web browsing, voice, video steaming, high definition (HD) video streaming, et cetera, based at least in part on the position of the wireless instruments 26. A goal of the quality of experience QoE metric is to set the customer's expectations about the limitations of their RF environment. The QoE metric may be a weighted average of a collection of scaled measurements. For example, to compute the QoE for a particular room, such as a bedroom, the master controller 28 may employ the following equation; ¶73;  ¶83; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920)
determining, based on the one or more scores, whether to steer the one or more end-user devices to another agent device (Barmettler; ¶83; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920); 
implementing, based on determining whether to steer the one or more end-user devices to the other agent device, one or more adjustments (Barmettler; ¶72; ¶84; ¶85; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920)
providing, based on implementing the one or more adjustments, an update to the management platform (Barmettler; providing result, configuration and report for later usage; ¶83; Bartfai-Walcott; ¶82; ¶83; ¶98; ¶99; Fig. 8, els. 812-820; Fig. 9, els. 912-920).
Furthermore, Debnath, in the same field of endeavor, monitoring and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3) discloses determining, based on the information, whether one or more thresholds associated with the one or more end-user devices are satisfied; calculating, based on determining that the one or more thresholds are not satisfied, one or more scores associated with the one or more end-user devices (determining necessity and calculating the increased bandwidth in order to handle high peak capacity of audio/video of the user during emergency; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; ¶36; ¶50; determining and calculating the amount of time; Non-receipt of data from a device for a considerable duration of time may be interpreted as a failure of the device; ¶52);
determining, based on the one or more scores, whether to steer the one or more end-user devices to another agent device; implementing, based on determining whether to steer the one or more end-user devices to the other agent device, one or more adjustments (adjusting bandwidth; ¶36; steering end-user from primary AP to shadow AP; ¶50; ¶52); and
providing, based on implementing the one or more adjustments, an update to the management platform (providing update server about the alert situation; In an embodiment, a high peak capacity is provisioned for the wireless network system 200 so as to cover high-speed, full-duplex traffic due to application parameters. The high peak capacity may provide additional capabilities to the distributed set of devices, such as emergency audio announcements during an alert situation. In an embodiment, the access points are configured to dynamically increase bandwidth allocation to at least one wireless station from among the pairs of wireless stations corresponding to the set of devices upon, or subsequent to, the occurrence of the alert situation. In some embodiments, the higher peak traffic or bandwidth capacity supports value-added functionality, such as, for example, built-in audio/video scanning capability in devices equipped with a fire sensor circuit; updating server about failure AP to activate the shadow AP; ¶50; ¶52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention was made to determine based on information whether thresholds are not satisfied to calculate scores associated with user devices based on determination and steer user devices to another AP  and implement adjustments and update the server as taught by Debnath to modify Bugenhagen’s method in view of Barmettler and Bartfai-Walcott in order to monitor and/or surveillance devices deployed over geographical areas and remotely tracking the occurrence of alert situations (¶3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
10/18/2022